IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 66 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SHAWN CONLEY,                                :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc, the Application to File Fewer Copies, and the

Motion for Appointment of Counsel are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.